UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8430


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JAMAR LUSTER, a/k/a Woo,

                  Defendant – Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  Joseph R. Goodwin,
Chief District Judge. (2:03-cr-00288-1)


Submitted:    February 26, 2009             Decided:   March 9, 2009


Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jamar Luster, Appellant Pro Se. John J. Frail, Assistant United
States Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jamar   Luster   appeals   the   district    court’s   order

denying relief on his motion for reduction of sentence under 18

U.S.C. § 3582(c)(2) (2006).       We have reviewed the record and

find   no   reversible   error.   Accordingly,    we    affirm   for   the

reasons stated by the district court.        United States v. Luster,

No. 2:03-cr-00288-1 (S.D.W. Va. Nov. 4, 2008); see United States

v. Dunphy, 551 F.3d 247 (4th Cir. 2009).         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                 AFFIRMED




                                   2